                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAVIER PEREZ,                                 :
     Petitioner                               :
                                              :              No. 1:19-cv-570
               v.                             :
                                              :              (Judge Kane)
UNITED STATES OF AMERICA,                     :
     Respondent                               :
                                        MEMORANDUM

I.     BACKGROUND

       On March 27, 2019, pro se Petitioner Javier Perez (“Petitioner”), who was then

incarcerated at the Federal Correctional Institution Allenwood in White Deer, Pennsylvania

(“FCI Allenwood”), filed a motion for an order requiring the Bureau of Prisons (“BOP”) to

recalculate his good conduct time pursuant to the First Step Act of 2018 in the United States

District Court for the Eastern District of Pennsylvania. See United States v. Perez, No. 2:14-cr-

611 (E.D. Pa.) (Doc. No. 121). Petitioner notes that his projected release date is currently July

23, 2019. (Id. at 1.) He argues that recalculation of his good conduct time would result in a

release date of June 25, 2019. (Id.)

       The United States filed a response on March 29, 2019, arguing that: (1) the pertinent

provisions of the First Step Act have not yet gone into effect; (2) Petitioner had not claimed to

have exhausted his administrative remedies; and (3) Petitioner’s motion, construed as a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, should have been filed in the district of

his confinement. (Id., Doc. No. 123). By Order entered on April 1, 2019, the Eastern District of

Pennsylvania construed Petitioner’s motion as a petition pursuant to 28 U.S.C. § 2241 and

transferred the matter to this Court for consideration. (Id., Doc. No. 124).
         In an administrative order filed April 9, 2019, Petitioner was directed either to pay the

requisite filing fee or file a signed motion for leave to proceed in forma pauperis within thirty

(30) days. (Doc. No. 3.) 1 On April 26, 2019, Petitioner filed a motion for leave to proceed in

forma pauperis (Doc. No. 5), as well as a notice of change of address indicating that he is now

located at the Residential Community Center in Philadelphia, Pennsylvania (Doc. No. 6). For

the reasons set forth below, the Court will dismiss Petitioner’s § 2241 petition (Doc. No. 1)

without prejudice.

II.      DISCUSSION

         Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254

(2004). The provisions of Rule 4 are applicable to § 2241 petitions under Rule 1(b). See, e.g.,

Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D. Pa. 1979). Rule 4 provides in pertinent part

that “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to

notify the petitioner.”

         Section 102(b)(1) of the First Step Act “amended 18 U.S.C. § 3624(b)(1) to change the

manner in which good time credits are calculated by increasing the maximum allowable days

from 47 to 54 per year.” See Schmutzler v. Quintana, No. 5:19-046-DCR, 2019 WL 727794, at

*1 (E.D. Ky. Feb. 20, 2019). However, these provisions do not take effect until the Attorney

General completes the “risk and needs assessment system,” which must be completed within 210

days after December 21, 2018, as provided by sections 101(a) and 102(b)(2) of the First Step

Act. See id. at *2. Thus, section 102(b)(1) “will not take effect until approximately mid-July



1
    From henceforth, references to document numbers refer to filings in the above-captioned case.
                                                   2
2019.” Christopher v. Wilson, No. 4:19-cv-214-O, 2019 WL 1745968, at *1 (N.D. Tex. Apr. 18,

2019). Accordingly, Petitioner’s argument that he is entitled to immediate relief lacks merit, and

his request for a recalculation of his good-time credit based upon the amendments is premature.

See Pizarro v. White, No. 1:19-cv-343, 2019 WL 1922437, at *1-2 (M.D. Pa. Apr. 30, 2019)

(dismissing § 2241 petition based on the delayed effective date of the First Step Act as premature

and because petitioner failed to exhaust administrative remedies); Crittendon v. White, No. 1:19-

cv-669, 2019 WL 1896501, at *1-2 (M.D. Pa. Apr. 29, 2019) (summarily dismissing § 2241

petition based on the delayed effective date of the First Step Act as premature and because

petitioner failed to exhaust administrative remedies); Schmutzler, 2019 WL 727794, at *2

(same); see also Dailey v. Bureau of Prisons, No. 1:19-0662-RMG, 2019 WL 2089167, at *1

(D.S.C. May 13, 2019); Butler v. Warden, Williamsburg FCI, No. 4:19-0726-MBS, 2019 WL

2088627, at *1 (D.S.C. May 13, 2019); Brown v. Warden of FCI Williamsburg, No. 8:19-cv-

00546-HMH-JDA, 2019 WL 1780747, at *6-7 (D.S.C. Mar. 25, 2019); Rizzolo v. Puentes, No.

1:19-cv-00290-SKO-HC, 2019 WL 1229772, at *3 (E.D. Cal. Mar. 15, 2019); Sheppard v.

Quintana, No. 5:19-cv-084-DCR, 2019 WL 1103391, at *2 (E.D. Ky. Mar. 8, 2019); Sennett v.

Quintana, No. 5:19-cv-085-JMH, 2019 WL 1085173, at *2 (E.D. Ky. Mar. 7, 2019).

       Moreover, Petitioner’s argument that delayed implementation of these provisions violates

due process lacks merit. As the United States District Court for the Eastern District of New York

has stated,

              [t]he law is clear that inmates are not a suspect class. As to the question of
              fundamental rights, the good time credit statute merely authorizes the BOP to
              offer prisoners the benefit of a reduced sentence in exchange for good behavior.
              See 18 U.S.C. § 3624(b). It therefore does not implicate any fundamental right
              implicitly or explicitly guaranteed by the Constitution. The BOP’s policy of
              calculating good time credits is therefore subject only to rational basis review.




                                                   3
Perez v. Zenk, No. 04-CV-5069 (CBA), 2005 WL 990696, at *4 (E.D.N.Y. Apr. 11, 2005); see

also Molina v. Underwood, No. 3:19-cv-641-K-BN, 2019 WL 1533444, at *2 (N.D. Tex. Mar.

19, 2019) (summarily dismissing § 2241 petition seeking immediate recalculation of good-time

credit under the First Step Act and rejecting equal protection and due process claims).

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. No. 1), will be dismissed without prejudice. An appropriate Order follows.




                                                4
